             Case 1:19-cv-11589-ALC Document 1 Filed 12/18/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  OMG ACCESSORIES LLC,

                           Plaintiff,                     Case No.

                  -against-                                       COMPLAINT
  MYSTIC APPAREL LLC and KOHL’S
  DEPARTMENT STORES, INC.                                 JURY TRIAL DEMANDED

                           Defendants.


        Plaintiff OMG Accessories LLC (“OMG”), by its attorneys, Pryor Cashman LLP, as and

for its Complaint against Mystic Apparel LLC (“Mystic”) and Kohl’s Department Stores, Inc.

(“Kohl’s”), alleges as follows:

                                   JURISDICTION AND VENUE

        1.      This is an action for copyright infringement arising under the United States

Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. Jurisdiction in this Court over

these claims is proper pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        2.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§

1391(b) and 1400(a) in that a substantial part of the events giving rise to the claims asserted

herein occurred in this judicial district.

                                         THE PARTIES

        3.      Plaintiff OMG is a New York corporation with its principal place of business at 10

W. 33rd Street, Suite 408, New York, New York 10001. OMG is engaged in the business of

designing, marketing, manufacturing and selling consumer products including, but not limited to,

handbags and accessories.




                                                 1
            Case 1:19-cv-11589-ALC Document 1 Filed 12/18/19 Page 2 of 6



       4.      OMG has created an identity in the market for products bearing original and unique,

custom designed prints created, at great expense to OMG, by its own internal design team. OMG

is widely regarded as a chic lifestyle brand for fashion-forward kids, teens and other demographic

markets.

       5.      Defendant Mystic Apparel, LLC is, upon information and belief, a limited liability

company organized under the laws of the State of New York, with a principal place of business at

1333 Broadway, New York, NY 10018 and is engaged in business as a wholesaler of consumer

products including, but not limited to, backpacks, lunchboxes, and other accessories. Upon

information and belief, Mystic has offered for sale and sold products within this judicial district

which infringe OMG’s copyright interests and exclusive rights as set forth hereinafter.

       6.      Defendant Kohl’s Department Stores, Inc. is, upon information and belief, a

Delaware corporation with a principal place of business at N56 W17000 Ridgewood Drive

Menomonee Falls, WI 53051 and is engaged in business as a brick and mortar and online retailer

of consumer products including, but not limited to, backpacks, lunchboxes, and other accessories.

Upon information and belief, Kohl’s has offered for sale and sold products within this judicial

district which infringe OMG’s copyright interests and exclusive rights as set forth hereinafter.

                                       Factual Allegations

OMG’s Unicorn Pattern Design

       7.      OMG independently created and is the copyright proprietor in the copyrighted

design entitled “Unicorn Pattern” (hereinafter the “Unicorn Pattern Design”).

       8.      The Unicorn Pattern Design contains original material that is copyrightable subject

matter pursuant to U.S. copyright law, and the Unicorn Pattern Design was published by OMG on

or about September 15, 2017.



                                                 2
             Case 1:19-cv-11589-ALC Document 1 Filed 12/18/19 Page 3 of 6



        9.      With respect to the Unicorn Pattern Design, OMG has complied in all respects with

the Copyright Act of 1976, 17 U.S.C. § 101 et. seq. The Unicorn Pattern Design was duly

registered for copyright protection in the United States Copyright Office under Registration

Number VA 2-130-100 issued on June 5, 2018 (the “Unicorn Pattern Copyright Registration”).

The Unicorn Pattern Copyright Registration is presently valid and subsisting, and OMG is the sole

owner and proprietor of all right, title and interest in and to the Unicorn Pattern Design.

        10.     The Unicorn Pattern Copyright Registration and the Unicorn Pattern Design are

collectively annexed hereto as Exhibit A.

        11.     Upon information and belief, commencing in or around 2019, Defendants Mystic

and Kohl’s infringed OMG’s copyright interest in the Unicorn Pattern Design by offering for sale

and selling backpacks and lunchboxes bearing a design copied or reproduced from the Unicorn

Pattern Design. Images of the products available for retail via the Kohl’s website are annexed as

Exhibit B.

        12.     Upon information and belief, Mystic had access to OMG’s Unicorn Pattern Design

through OMG’s website, social media, showroom, and/or samples. Upon information and belief,

Kohl’s had direct access to OMG’s Unicorn Pattern Design through OMG’s website, social media,

and showroom, as well as due to Kohl’s previous purchase of OMG products bearing the Unicorn

Pattern Design.

        13.     Mystic and Kohl’s have copied, reproduced, and sold items bearing OMG’s

Unicorn Pattern Design without the permission, license, or consent of OMG.

                                  FIRST CAUSE OF ACTION
                                   (Copyright Infringement)

        14.     Plaintiff hereby repeats and realleges the foregoing paragraphs of the Complaint as

if fully set forth herein.

                                                  3
          Case 1:19-cv-11589-ALC Document 1 Filed 12/18/19 Page 4 of 6



       15.     Defendants Mystic and Kohl’s actions constitute infringement of the Unicorn

Pattern Design in violation of the Copyright Act, 17 U.S.C. §§ 101 et seq.

       16.     Plaintiff’s Unicorn Pattern Design is an original work of authorship, copyrightable

under 17 U.S.C. § 102.

       17.     Plaintiff’s copyright in the Unicorn Pattern Design is registered with the United

States Copyright Office under Registration Number VA 2-130-100, issued on June 5, 2018.

       18.     Plaintiff owns the copyright in and has the exclusive right to exploit and administer

the Unicorn Pattern Design in the United States. As such, Plaintiff has the exclusive right to

reproduce the Unicorn Pattern Design and sell items bearing the Unicorn Pattern Design.

       19.     As set forth above, Defendants Mystic and Kohl’s have infringed OMG’s exclusive

copyright by reproducing and selling items including, but not limited, to backpacks and lunch bags,

bearing the Unicorn Pattern Design.

       20.     In addition, upon information and belief, Defendants Mystic and Kohl’s were aware

of OMG’s copyright in the Unicorn Pattern Design, and have willfully infringed upon the Unicorn

Pattern Design in disregard of and with indifference to the rights of Plaintiff OMG.

       21.     As a direct and proximate result of the infringement by Defendants Mystic and

Kohl’s, Plaintiff is entitled to damages in an amount to be proven at trial, including its actual

damages and Defendants’ profits attributable to the infringement, or statutory damages, pursuant

to 17 U.S.C. § 504.

       22.     Plaintiff is further entitled to attorneys’ fees and costs pursuant to 17 U.S.C. § 505.

       23.     As a direct and proximate result of the foregoing acts and conduct, Plaintiff has

sustained and will continue to sustain substantial, immediate, and irreparable injury, for which

there is no adequate remedy at law. Unless enjoined and restrained by this Court, Defendants



                                                 4
             Case 1:19-cv-11589-ALC Document 1 Filed 12/18/19 Page 5 of 6



Mystic and Kohl’s will continue to infringe Plaintiff’s rights in the Unicorn Pattern Design.

Plaintiff is entitled to permanent injunctive relief.

        WHEREFORE, Plaintiff OMG Accessories, LLC demands judgment against Defendants

as follows:

        A.      That Defendants be adjudged to have infringed Plaintiff’s copyright interest in its

work known as Unicorn Pattern Design;

        B.      That Defendants be permanently enjoined from infringing the Unicorn Pattern

Design in any manner and from manufacturing, promoting, importing, selling, marketing, or

otherwise disposing of any product bearing a design which infringes the Unicorn Pattern Design;

        C.      That Defendants be required to pay Plaintiff, at Plaintiff’s election before the entry

of final judgment, either (i) such damages that Plaintiff has sustained in consequence of Defendants’

infringement of the Unicorn Pattern Design, as well as all gains, profits, and advantages derived

by Defendants from such acts of infringement, or (ii) such statutory damages as the Court shall

deem just and proper under the provisions of the Copyright Act;

        D.      That Defendants be required to pay to Plaintiff the costs of this action, including

attorneys’ fees; and

        E.      That the Court award Plaintiff any and all further relief as the Court may deem just

and proper.




                                                   5
         Case 1:19-cv-11589-ALC Document 1 Filed 12/18/19 Page 6 of 6



Dated: New York, NY
       December 18, 2019

                                          PRYOR CASHMAN LLP



                                          By:__/s Michael Adelman____________
                                          Kenneth A. Schulman
                                          Michael B. Adelman
                                          PRYOR CASHMAN LLP
                                          7 Times Square
                                          New York, NY 10036
                                          Tel: (212) 421-4100
                                          Fax: (212) 326-0806

                                          Attorneys for Plaintiff OMG Accessories LLC




                                      6
